DETAILED ACTION
In response to the Amendments filed on December 23, 2021, claims 1, 7, 11, 19, and 20 are amended; and claims 8 and 12-18 are cancelled. Currently, claims 1-7, 9-11, 19, and 20 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 19, and 20 are objected to because of the following informalities:  
Claim 11, the recitations of “that is integral” and “and includes a valve interface which interfaces with a valve” are suggested to be recited as --the rigid tube is integral-- and --and the second rigid tube includes a valve interface interfacing with a valve--, respectively, so as to avoid any confusion of antecedent basis for the recitation.
Claims 19 and 20 are objected to for incorporating the above informalities through their respective claim dependencies.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 11, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation of “a breast pump manifold” is confusing because claim 1 has been amended to require a breast pump manifold. Therefore, it is unclear if the claim is requiring two different breast pump manifolds. However, as best understood for the purpose continuous examination, the recitation is interpreted as referring to the same breast pump manifold of claim 1. Therefore, the recitation is suggested to be recited as --the breast pump manifold--. If applicant intends to require a different breast pump manifold, appropriate clarification with citation of support is suggested so as to avoid issues of new matter.
Regarding claim 11, the recitation of “a bottle” on line 6 is confusing because the claim already requires a bottle in line 2. Therefore, it is unclear if the claim is requiring two different bottles or if this second recitation is referring to the same bottle of line 2. However, as best understood for the purpose continuous examination, the recitation is interpreted as referring to the same bottle of line 2. Accordingly, it is suggested that lines 6-7 of the claim be further amended to clarify as the recitation is interpreted to require the bottle comprises a top portion, a valve, and a breast pump manifold, wherein the valve is disposed within the breast pump manifold and the breast pump manifold is connected to top portion of the bottle. 
Claims 7, 19, and 20 are rejected for incorporating the above confusion through their respective claim dependencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim fails to further limit the subject matter of a claim since claim 8 has been cancelled. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. However, as best understood for continuous examination, the claim is interpreted to be dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fematt (US Pub. No. 2017/0303496 A1) in view of Zhang (US Pub. No. 2014/0236072 A1).
Claim 1. Fematt discloses a fluid collection receptacle, comprising: 
a pressure sensor (56) connected to a bottle (14) (Fig. 1; i.e., milk meter 14 is interpreted as being a bottle since it is a milk container and comprises a shape generally 
Fematt does not explicitly disclose a valve which is disposed within a breast pump manifold and connectable to the bottle. However, it is noted that Zhang discloses a system for collecting milk from a cow (Fig. 14, [0082]), wherein the system may be integrated with a milk machine ([0084]) comprising a valve disposed within a breast manifold (1404) ([0092]) and connectable to a bottle (Fig. 2). Therefore, since both Fematt and Zhang are drawn to systems for collecting milk from a dairy animal, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify Fematt in view of Scheldorf with the feature of a movable pump system with a valve disposed within a breast pump manifold (1404) as disclosed by Zhang coupled between the dairy animal 12 and inlet 16 of Fig. 1 of Fematt to facilitating milking of the dairy animal while maintaining udder health ([0082] of Zhang). One of ordinary skill would have recognized that the adapter (50 of Fematt) of modified Fematt in view of Scheldorf and Zhang connecting bottle to a breast pump manifold (1404 in Fig. 14 of Zhang) via coupling of the movable pump system with inlet 16.

Claims 2-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fematt (US Pub. No. 2017/0303496 A1) in view of Zhang (US Pub. No. 2014/0236072 A1) further in view of Scheldorf (US Pub. No. 2014/0033817 A1).
Claim 2. Fematt in view of Zhang discloses the fluid collection receptacle of claim 1, wherein Fematt further discloses a tube (70) disposed within the bottle (Figs. 2, 3; [0034]-[0035]) but does not explicitly disclose that the tube is rigid. However, as explained above, 
	Claim 3. Fematt in view of Zhang and Scheldorf discloses the fluid collection receptacle of claim 2, wherein Fematt further discloses comprising a port (16) connected to the tube (Figs. 2, 3; tube 70 is connected to inlet 16 via intake region 60 and splash guard 50). Therefore, Fematt in view of Zhang and Scheldorf discloses a port connected to the tube being modified as a rigid tube.
Claim 4. Fematt in view of Zhang and Scheldorf discloses the fluid collection receptacle of claim 2, wherein Fematt further discloses comprising a port (identified port is an opening throughwhich tube 70 passes) connected to the tube (see annotated Fig. 3) and an adapter (50), wherein tube 70 and the identified port is connected within splash guard 50. 

    PNG
    media_image1.png
    394
    291
    media_image1.png
    Greyscale

Annotated Fig. 3 of Fematt
Therefore, Fematt in view of Zhang and Scheldorf discloses a port connected to the tube being modified as a rigid tube; wherein the rigid tube and the port are connected within an adapter.
Claim 5. Fematt in view of Zhang and Scheldorf discloses the fluid collection receptacle of claim 4, wherein Fematt further discloses the pressure sensor is connected to the port (Fig. 3; i.e., pressure sensor 56 is connected to the identified port via tube 70).
Claim 6. Fematt in view of Zhang and Scheldorf discloses the fluid collection receptacle of claim 5, wherein while Fematt further discloses that the port is connected to a dairy animal (see Fig. 1; [0018]), Fematt does not explicitly disclose that the adapter connects the bottle to a breast pump manifold. However, it is noted that Zhang discloses a system for collecting milk from a cow (Fig. 14, [0082]), wherein the system may be integrated with a milk machine 
Claim 7. Fematt in view of Zhang and Scheldorf discloses the fluid collection receptacle of claim 6, wherein Zhang further discloses a valve being added to the cup for controlling direction of air flow and vapor chamber ([0092]). Therefore, since Fematt in view of Zhang and Scheldorf  is modified to comprise the system of Fig. 14 of Zhang, it would have been obvious to one of ordinary skill that Fematt in view of Zhang and Scheldorf further discloses a valve (i.e., valve of the system of Zhang) connects to the adapter (via connection through inlet 16 of Fematt).
Claim 9. Fematt in view of Zhang and Scheldorf discloses the fluid collection receptacle of claim 1, wherein since Zhang discloses that the valve controls whether the cup is delivering vapor or collecting milk ([0092]), Zhang further discloses that the valve selectively allows liquid to fall into the bottle by controlling whether milk is being collected. Again, since Fematt in view of Zhang and Scheldorf is modified to comprise the system of Fig. 14 of Zhang, it would have been obvious to one of ordinary skill that Fematt in view of Zhang and Scheldorf further 
Claim 10. Fematt in view of Zhang and Scheldorf discloses the fluid collection receptacle of claim 9, wherein Fematt further discloses that the tube is disposed at an approximate center of the bottle when the bottle is attached to the adapter (Fig. 3; i.e., since tube 70 is positioned approximate to inner column 52 which appears to be positioned at the center of meter 14). Therefore, Fematt in view of Zhang and Scheldorf discloses the tube being modified as a rigid tube and the modified rigid tube being disposed at an approximate center of the bottle when the bottle is attached to the adapter.

Allowable Subject Matter
Claims 11, 19, and 20, as interpreted (see rejection above for details), would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. See attached interview summary and previous action for details.

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive. In particular, applicant’s arguments on pg. 6 that Zhang does not remedy the deficiencies of Fematt and Scheldorf is not persuasive. It is noted that Zhang is relied upon for .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783